Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-2 and 4-10 are allowable. Claims 9-10 are previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II, as set forth in the Office action mailed on 04/21/2021, is hereby withdrawn and claims 9-10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP §
804.01.

Allowable Subject Matter
Claims 1-2 and 4-10 are allowed.
The examiner’s reasons for independent claims 1 and 9 and their respective dependent claims are of record in the June 21, 2021 Office action. Claim 9 has been amended to incorporate 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Park et al. (US Pub# 2016/0087245), Nomura et al. (US Pub # 2010/0090595), Kim et al. (US Pub # 2017/0179437), Matsusue et al. (US Pub# 2005/0212407), Yang et al. (US Pat# 9935294), Song et al. (US Pat # 8993994) and Shi et al. (US Pat# 8835962).
None of the references alone or in combination, teach or render obvious the combination of limitations of claims 1 and 9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN AHMADI whose telephone number is (571)272-5062. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/MOHSEN AHMADI/            Primary Examiner, Art Unit 2896